NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                       Submitted  June  20,  2017*  
                                        Decided  June  22,  2017  
  
  
                                                    Before  
  
                              WILLIAM  J.  BAUER,  Circuit  Judge  
  
                              JOEL  M.  FLAUM,  Circuit  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  17-­‐‑1363                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
UNITED  STATES  OF  AMERICA,  
                                                                               the  Southern  District  of  
   Plaintiff-­‐‑Appellee,  
                                                                               Illinois.  
           v.  
                                                                               No.  99-­‐‑cr-­‐‑40026-­‐‑JPG  
WILLIAM  L.  CURTIS,                                                           J.  Phil  Gilbert,  Judge.  
   Defendant-­‐‑Appellant.  
  
  
  
                                                     Order  
  
    After  the  Sentencing  Commission  reduced  the  Guidelines  range  for  crack-­‐‑
cocaine  offenses,  and  made  those  changes  retroactive,  William  Curtis  asked  the  
district  judge  in  2009  to  reduce  his  sentence  under  18  U.S.C.  §3582(c)(2).  Curtis’s  


*  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  
We  have  unanimously  agreed  to  decide  the  case  without  argument  because  the  briefs  and  record  
adequately  present  the  facts  and  legal  arguments,  and  argument  would  not  significantly  aid  the  
court.  See  Fed.  R.  App.  P.  34(a)(2)(C).  
No.  17-­‐‑1363                                                                               Page  2  
  
  
sentence  (imposed  in  2001)  was  327  months,  and  his  new  range  was  240  to  262  
months.  The  district  judge  declined  to  reduce  Curtis’s  sentence,  stating  that  his  
crime,  criminal  history,  and  associated  conduct,  such  as  the  use  of  a  minor  in  a  
drug  business,  were  very  serious  and  would  have  justified  a  life  sentence,  if  the  
statutes  and  original  Guidelines  had  permitted  it.  We  affirmed  that  decision  on  
appeal,  stating  that  the  district  judge’s  authority  to  reduce  a  sentence  under  
§3582(c)(2)  does  not  entitle  a  defendant  to  a  favorable  exercise  of  discretion.  It  is  
enough  if  the  judge  takes  the  application  seriously  and  provides  a  reasoned,  and  
reasonable,  explanation  for  sticking  with  the  sentence  originally  imposed.  United  
States  v.  Curtis,  No.  09-­‐‑3213  (7th  Cir.  Dec.  14,  2009)  (nonprecedential  decision).  
  
     After  our  decision,  the  Sentencing  Commission  reduced  the  Guidelines  
ranges  for  most  drugs  and  made  the  new  drug  table  retroactive.  Curtis’s  revised  
“range”  is  exactly  240  months,  set  by  the  statutory  minimum  for  his  offenses.  He  
filed  a  new  application  under  §3582(c)(2).  The  district  judge  again  denied  it,  for  
the  same  reasons  he  had  denied  Curtis’s  first  application.  The  judge  stated  that  
he  continues  to  believe  that  327  months  is  the  lowest  appropriate  sentence.  
  
     Only  two  things  have  changed  since  our  2009  decision:  the  Sentencing  
Commission  again  reduced  the  Guidelines  range  for  cocaine  offenses,  and  Curtis  
has  been  found  guilty  of  two  infractions  against  prison  rules  (interfering  with  
security  devices  and  possession  of  a  forbidden  cell  phone).  If  the  judge  had  the  
discretion  to  stick  with  a  327-­‐‑month  sentence  in  2009,  he  had  discretion  to  do  so  
in  2017  as  well.  For  the  reasons  given  in  our  order  of  2009,  the  district  judge’s  
latest  decision  is  
  
                                                                                       AFFIRMED.